If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE CITY OF ST. CLAIR SHORES,                           UNPUBLISHED
                                                                  October 29, 2020
              Plaintiff-Appellee,

v                                                                 No. 349910
                                                                  Macomb Circuit Court
MICHAEL DORR,                                                     LC No. 2019-000135-AR

              Defendant-Appellant.


Before: SWARTZLE, P.J., and JANSEN and BORRELLO, JJ.

JANSEN, J. (concurring).

       I concur in the result only.


                                                           /s/ Kathleen Jansen




                                              -1-